Title: To Thomas Jefferson from George Loyall, 13 February 1823
From: Loyall, George
To: Jefferson, Thomas


Dear Sir
Richmond
13. Feb: 23
Mr Cabell has informed me that, to facilitate the operations, for the erection of the additional building to the University, it is desirable the sanction of the Visitors, to the loan just granted by the Legislature, should be had at an early day—: It pleased the Executive, same short time since, to appoint me. certainly a very unlucky member of the board—and, in compliance with Mr Cabell’s request, my sanction is hereby given to the loan.Allow me the occasion, Sir, to offer you my gratulations, at the prospect now opened, of completing this work, which promises a quota so large to the common weal; and which Virginia must take a just pride, in registering among the numerous claims you have secured, to her everlasting gratitude and thanksgiving. The present Legislature having, by the loan granted, redeemed the insensibility to the public interest betrayed by the last, in refusing all aid towards the completion of the buildings; affords moreover, the pleasing mesage of obtaining, through the force of public opinion, at a future, and not distant day, whatever may be required to bring the Institution into active usefulness.With sentiments of great Consideration, and respect, I am, Sir, Yr: most Obdt: Servt:Geo: Loyall